Title: From George Washington Adams to Louisa Catherine Johnson Adams, 24 December 1823
From: Adams, George Washington
To: Adams, Louisa Catherine Johnson


				6.
					My dear Mother.
					Boston 24th. December 1823.
				
				I have received your journal for the two first days of this month and shall as you permit read parts of it to my Grandfather. He has consented to give me all your preceding journals which are to be delivered to me next week. He thinks this the most proper disposition which could be made of them as he does not wish them liable to any view but those which you may voluntarily grant. I shall preserve them with the utmost care as they form a very interesting series.—. We had as Charles has probably told you a very heavy snow storm on the two first days of the last week which caused the tides to overflow the wharves in Boston and damaged Mr Quincys salt works at Quincy. The damage there was not very considerable but Mr Quincy says that if the storm had continued twelve hours longer it would probably have cost him a thousand dollars. Shaw and I were at Quincy and were fastened there by the storm till Thursday morning when we both returned to town. On Saturday evening Grandfather was quite unwell but he revived very much on Sunday. He did not lie down all day Saturday which probably induced great weakness and exhaustion in the evening. On Sunday he had company all day in rapid succession and seemed to be pleased and gratified by it: he does not go out of the house at all and I think stands in need of exercise for he is much weaker than he was when you left us and shows it particularly in the evening: his spirits however are good and his hearing has improved. Boston is a famous place for all sorts of reports, as the following instance will prove. It is gravely reported that Mr Andrew Ritchie who was recently wedded to Miss Sophia Otis, was married in a suit of white satin, with ruffles of superb lace on the sleeves of the coat and the border of the waistcoat and particularly in white satin shoes. This has been so great a topic of conversation, though utterly destitute of truth that it struck me as worth while to inform you of it. If fame gathers feathers as she flies she will have more than white satin pinions when she reaches Washington. We have had several splendid parties in Boston but I have not, although invited to several, attended any of them, principally because they were given to the bride whose wedding visit I have not yet paid. The Greeks are much talked about but as yet not much assisted in Boston. Some of the Boston Merchants thrive by the Smyrna trade. The papers tell us there is to be a caucus at Washington and many here are waiting anxiously for its result. The wheel of State will begin to roll here next month and some think that before it stops it will crush our good old governor. Enough of Politics. You have not mentioned yet the arrival of the flowers or the silks or the cranberries so that I am in doubt particularly about the latter. Did you see Dr Keating? Please to tell Charles to draw Mrs Clarks order and pay the money to Father as I have paid her upon her urgent request. It must be drawn early in January that it may not be sent on here. I shall answer Fathers last letter this week on my return from Mr Boylston, who has urged me to dine with him Christmas day: most affectionately your son
				
					George Washington Adams.
				
				
			